Citation Nr: 1720968	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 2004 to August 2005 and May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2015 and June 2016 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current neck disorder and shoulder disorders due to his active duty service.  In June 2016 the Board remanded the issues on appeal to schedule a VA examination to determine the nature and etiology of the Veteran's claimed neck and shoulder disabilities.  

An August 2016 VA examination inquiry note indicates that the Veteran did not RSVP for his scheduled examination and the examination was cancelled.  However, the claims file does not contain a copy of the examination notification letter to verify that notice was sent to the Veteran's last known address.  Moreover, VA confirmed the Veteran's address after this examination request.  As such, a remand is necessary to afford the Veteran an additional opportunity for a VA examination.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Birmingham VA Medical Center (VAMC) dated from August 2015 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current neck and should disorder, to include any neurological disorder.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination. The Veteran's lay history of symptomatology should also be recorded and considered.  

Associate with the claims file a copy of the VA examination notification letter sent to the Veteran in conjunction with his scheduled VA examination, or other appropriate notification evidence showing when he was notified and at what address. 

Based on the neck examination findings and review of the evidence the examiner is asked to respond to the following:

(a) Diagnose any current neck disability.

(b) Is it as least as likely as not (at least a 50 percent probability) that any current neck disability is etiologically related to active duty service?

After review of the claims file the examiner must provide an opinion as to:

(a) Whether there is clear and unmistakable evidence that a neck disorder existed prior to the Veteran's May 2009 to June 2010 period of active duty service.

(b) Whether there is clear and unmistakable evidence that a neck disorder was aggravated by the Veteran's military service.  If so, please describe the evidence showing that the disorder was aggravated by service and whether there was an increase in the severity of the disorder beyond its natural progression during service.

(a) Diagnose any current shoulder disorder, to include any neurological disorders.  

(b) Is it as least as likely as not (at least a 50 percent probability) that any current shoulder disorder is etiologically related to active duty service?

In providing the requested opinions, the examiner must consider and discuss the Veteran's lay statements that his neck and shoulder disorders began in service due to wearing heavy equipment while riding in a confined space over rough terrain, which he claims caused him to hit his head on the roof of the vehicle, and his statements of continued symptomatology since service. 

The examiner must also discuss and reconcile any conflicting medical evidence or opinions with respect to the claimed disorders.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any required opinions, he or she should explain why.

5.  After completing the above actions, and any other development deemed necessary, the service connection claims for a neck disorder, a right shoulder disorder, and a left shoulder disorder must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

